BOWEN, District Judge.
The “Nootka Sound”, a Candían fishing steamship, is alleged in the libel to have negligently collided with and damaged libel-ant’s dock at the Puget Sound Naval Academy on Bainbridge Island in Puget Sound, allegedly because the helmsman went to sleep at the wheel.
By appropriate exceptions to the libel, proctor for claimant and respondent contends that the court has no jurisdiction in admiralty in proceedings against the vessel to recover for damages so sustained by the dock.
Although the English law may be different, the American rule, as stated in 1 Am.Jur., Sec. 45, page 572, is that the admiralty “court has no jurisdiction of suits against a vessel for injuries to * * * piers, docks or wharves”. That statement is supported by ample American authority as follows: The Vizcaya, D.C.Mass.1941, 38 F.Supp. 1020; The Glendola, 2 Cir., 1931, 47 F.2d 206, 1931 A.M.C. 302, at page 308; Cleveland Terminal & V. R. v. Cleveland Steamship Co., 208 U.S. 316, at page 321, 28 S.Ct. 414, 52 L.Ed. 508, 13 Ann.Cas. 1215.
The exception that this court is without admiralty jurisdiction to entertain the libel in rem against the offending vessel in this case will therefore be sustained and the action will be dismissed. An order may be settled on notice or stipulation.